UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1596


DAVID BACH,

                 Plaintiff – Appellant,

          v.

SOUTH   CAROLINA     GOVERNMENT;     EDWARD      CHRISCOE,    Public
Defender,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:14-cv-00073-MGL)


Submitted:    October 2, 2014                 Decided:   December 31, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Bach appeals the district court’s order denying

relief on his complaint.               The district court referred this case

to    a   magistrate        judge    pursuant      to    28    U.S.C.     § 636(b)(1)(B)

(2012).      The magistrate judge recommended that relief be denied

and advised Bach that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

              The     timely        filing   of     specific         objections      to    a

magistrate        judge’s     recommendation            is    necessary     to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been      warned         of    the     consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Bach

has waived appellate review by failing to file objections after

receiving proper notice.              Accordingly, we affirm the judgment of

the district court.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately      presented        in   the    materials

before     this     court    and    argument      would      not    aid   the    decisional

process.

                                                                                   AFFIRMED




                                             2